ORDER
Considering the “Petition for Leave to Take the July 2005 Bar Examination and for Remand to the Committee on Bar Admissions for Reevaluation of Character and Fitness” filed by petitioner, Joseph G. Pastorek, II,
IT IS ORDERED that petitioner be allowed to take the Louisiana State Bar Examination in July 2005. This matter will not be remanded to the Committee on Bar Admissions; rather, upon satisfactorily passing the bar examination, petitioner may apply to this court for the appointment of a commissioner in accordance with Supreme Court Rule XVII, § 9, to take evidence and report to this court as to whether petitioner has the appropriate character and fitness to be admitted to the bar and allowed to practice law in the State of Louisiana.
FOR THE COURT:
/s/ Catherine D. Kimball Justice, Supreme Court of Louisiana